HEA~ORNEY              GENERAL
                          OFTEXAS




Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:                    Opinion No. O-3007
                             Re: The Issuance of alien poll tax
                                  receipt e
            Your letter of January 14, 1941, reads as follows:
           “Our auditom,  in makfng audits of the
    Tax Assessors--collectors’ accotintsfor the year
    1939, have found that a Tax Assessor collector
    of a certain county, in attempting to comply
    wfth the provisions of House Bill 343, Acts of the
    Regular Session of the Forty-sixth Legislature,
    with reference to Issuing poll tax receipts to
    aliens, has been first i.ssul.ng
                                   the regular voting
    poll tax receipt form, and upon discovering that
    the person to whom the receipt was Issued is an
    alien he immediately cancels that receipt and
    issues the salien recefpt’. This Tax Assessor-
    coilector has followed the practice of issuing
    both the voting poll ‘taxreceipt and the alien
    tax receipt rega,rdZessof whether or not he has
    learned that the taxpayer was an alien before the
    receipt was written.
          “We find ft very confusing, in auditing
   the account, when the ,tworaeceiptsRave been issued.
   We are enclosing copies of the t,woreceipts, and
   you will note that each receipt refers to the fact
   that the Tax Assessor-Collector has received the
   usual amount of $1075 for IssuFng the receipt.
          “The writer is unable to determine any
   necessity for the Tax Assessor-collector to issue
   the voting poll tax receipt and immediately cancel
   said receipt because the taxps~yeris an alien;
   therefore, we shall avk that you advise us whether
   OP not in ‘youropinion it fs necessary for the
   two receipts to be issu,ed,or whether the Tax
   Assessor-collector, after obtaining information
   showing that the taxpayer 1s an alien, would be
Honorable George Pi,Sheppard, page 2        O-3007


    authorized to issue only the alien tax receipt.
           "In all counties that we have audited,
    with this one exception, the Tax Assessor-col-
    lectors are issuing only the alien tax receipts
    if the taxpayer is not a citizen."
           The pertinent provisions~of House Bill 343 (Articles
2965, 2970 and 2975, V.A,C,S,) are as follows:
           "Each poll tax receipt and its duplicate
    shall show * Q ,swhether the taxpayer is a cfti-
    zen of the United States Q * +O
           "If from the information on the poll tax
    receipt above required, it appears that the party
    receiving the same is an alien, he shall be given
    a receipt from a book specially prepared for alien
    taxpayers, .which book is hereinafter provided in
    this title, and the Tax Collector and the Commis-
    sioners Court or other authorities providing said
    poll tax receipt shall have printed on the face of
    said receipt the word 'alien', * * *
           '* * *and at the same,time said books are
    made the Commissioners Coulytshall prepare a
    separate book for each precinct as herein pro-
    vlded which shall be marked ?Alien Poll Tax Re-
    ceipt Book' and if the tax certificate provided
    for in Article 2965 of this Chapter discloses
    that said applicant is an alien then the Tax
    Collector shall issue from the book marked 'Alien
    Poll Tax Receipt Book' a receipt to said appli-
    cant + * * it shall be the duty of the Commis-
    sioners Court to proviae the separate book as
    herein set out and have the receipt prepared in
    said book in conformity with the above provision.
           The obvious purpose of the Legislature in enacting
Hous~eBill 343 is reflected in Section 7 of the Act which reads
In part:
           "'Sec.7. The fact that many aliens in
    this State present themselves at the polls to
    vote, and actually vote in elections; and the
    fact th%t the presen? fo:rmof poll tax receipt
    is'insufficient to call atten:tfonto the offi-
    cials of the elections the fact that said voter
    is an alien, and the fact that it is desirable
    to so definitely mark said poll tax receipt as
Honorable George H. Sheppard, page 3           O-3007


    to distinctly apprise election officials that the
    voter is an alien, and the fact that such action
    would tend to a purification of the ballot and the
    making of elections in this State more expressive
    of the will of its citizens, * * *.'
           The Act requires the tax collector to Issue an alien
poll tax receipt from the alien poll tax receipt book if the
information which he must secure from the taxpayer discloses
that the taxpayer is an alien. We may not attribute to the Leg-
islature~an intent to require a useless thing; namely';the-
issuance, first, of a regular poll tax'~receiptto an alien,
the cancellation of same',and the issuance, then, of an alien
poll tax receipt. Such a procedure would serve no purpose.
          -It Is our opinion that House.Bill 343 contemplates
that the tax collector shall ascertain, aS he must under the-
statutes In the manner required, if the taxpayer is an ellen,
whereupon, if so, he shall Issue to him only one receipt and
this from the alien poll tax receipt book.
                               Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                               By s/Z'ollleC. Steakley
                                    Zollie C. Steakleg
                                    Assistant
zcs :LM:wc
APPROVES JAN 23, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/EM3 Chairman




                                           c